DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

           A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 05/10/2022 has been entered.
Response to Arguments
3.	Applicant's arguments with respect to the rejections of claims 1-21 have been considered but are moot in view of the new grounds of rejection.  
          
Response to Amendment
4.	The non-statutory double patenting rejection is suspended, per Applicant's request, until an indication of allowable subject matter is made in one or both applications. 

Claim Rejections - 35 USC § 103
5.	The text of those sections of Title 35, U.S. Code not included in this section can be found in a prior Office action.
6.	Claims 1-18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Bolshinsky et al. (US Publication 2018/0004855, hereinafter Bolshinsky) in view of Wang et al. (US Publication 2010/0211584, hereinafter Wang).
Regarding claim 1, Bolshinsky discloses a computer-implemented method for filtering video content items comprising: 
in response to a request for video content items matching at least one criterion, identifying, using the control circuitry, a plurality of video content items that are linked to respective thumbnails image content items (Bolshinsky, para’s 0003-0009, in response to media content request on social network, identifying a respective thumbnail of a plurality of thumbnails, each respective thumbnail represents a respective media content; the user may select the thumbnail link to get access to the respective media content). 
determining, using the control circuitry, for each of the plurality of video content items whether a video content item is potentially legitimate or potentially clickbait including comparison with a respective thumbnail (Bolshinsky, para’s 0008-0009, determine if a thumbnail link to media content is clickbait or valuable access to the media content; a plurality of accessible media content is available on social networks and websites, each may be connected to a respective thumbnail);  
in response to the determining whether the video content item is potentially legitimate or potentially clickbait, causing, using the control circuitry, to be provided information identifying the plurality of video content items excluding video content items that are determined to be potentially clickbait with respect to respective thumbnails (Bolshinsky, para’s 0022-0043, link evaluator can determine if a link is good or not; link evaluator  may calculate average values for the user action score to prevent he user from clicking on a web link for a malicious web site; based on whether the score indicating how valuable the thumbnail link is, user may proceed to access the content or cancel the access request).
Bolshinsky does not explicitly disclose at least one of: determining whether the video content item and the respective thumbnail both depict a particular subject, determining whether the respective thumbnail comprises at least a portion of any frame of the video content item, and determining that the video content item and the respective thumbnail both depict related subject matter.
Wang discloses at least one of: determining whether the video content item and the respective thumbnail both depict a particular subject, determining whether the respective thumbnail comprises at least a portion of any frame of the video content item, and determining that the video content item and the respective thumbnail both depict related subject matter (Wang, fig. 8, para’s 0081-0082, facial recognition performed is performed to identify a plurality of sequential video frames that depict human faces, the comparison identified in blocks 804 and 806 refers to sequential video frames, and the identified sequential video frames are identified as a video clip depicting the performer in block 808). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wang’s technique with Bolshinsky’s invention for enhancing user’s playback experience by fact checking content of a media item based on representative thumbnail.
Regarding claim 2, Bolshinsky-Wang discloses the method of claim 1, wherein the determining whether the video content item and the respective thumbnail both depict the particular subject comprises determining that each object in the thumbnail appears in at least one frame of the video content item (Wang, fig. 4, para’s 0051-0062, thumbnail can be generated as metadata to depict a face, an object, a person, a location, or a scene, etc.; fig. 8, para’s 0081-0082, facial recognition performed is performed to identify a plurality of sequential video frames that depict human faces, the comparison identified in blocks 804 and 806 refers to sequential video frames, and the identified sequential video frames are identified as a video clip depicting the performer in block 808).
The motivation and obviousness arguments are the same as claim 1.

Regarding claim 3, Bolshinsky-Wang discloses the method of claim 1, wherein determining for each of the plurality of video content items whether the video content item corresponds to a respective image content item comprises determining whether the respective thumbnail comprises the at least the portion of any frame of the video content item comprises determining that the respective thumbnail is an exact match to at least one frame of the video content item (Wang, fig. 4, para’s 0051-0062, thumbnail can be generated as metadata to depict a face, an object, a person, as depicted in a frame of a sequence of media frames; therefore, thumbnail can be an exact match of one of these frames).
The motivation and obviousness arguments are the same as claim 1.

Regarding claim 4, Bolshinsky-Wang discloses the method of claim 1, wherein the determining that the video content item and the respective thumbnail depict related subject matter comprises matching at least one subject of the video content item with at least one subject of the thumbnail using at least one of object recognition, machine vision, audio processing, semantic processing, metadata, and embedded data (Wang, fig. 4, para’s 0051-0062, thumbnail can be generated as metadata to depict a face, an object, a person, a location, or a scene, etc.; fig. 8, para’s 0081-0082, facial recognition performed is performed to identify a plurality of sequential video frames that depict human faces, the comparison identified in blocks 804 and 806 refers to sequential video frames, and the identified sequential video frames are identified as a video clip depicting the performer in block 808).
The motivation and obviousness arguments are the same as claim 1.

Regarding claim 5, Bolshinsky-Wang discloses the method of claim 1, further comprising causing to be provided an indication that the video content items that are determined to be potentially clickbait with respect to respective thumbnail have been excluded (Bolshinsky, para. 0033, Link evaluator can remove malicious web link from the pages). 

Regarding claim 6, Wang-Bolshinsky discloses the system of claim 1, wherein the respective thumbnail comprises the at least one of a representative image, an embedded image, a textual description, an animation, and a URL (Wang, para. 0012, thumbnail is a representative image).
The motivation and obviousness arguments are the same as claim 1.

Regarding claims 7, this claim comprises limitations substantially the same as claim 1; therefore it is rejected by the same rationale set forth.
Wang-Bolshinsky further discloses control circuitry (see Wang, para. 0042, special purpose processor 204B may also be hardwired through circuit design to perform some or all of the operations to implement the present invention).

Regarding claims 13, this claim comprises limitations substantially the same as claim 1; therefore, it is rejected for the same rationale set forth.
Wang-Bolshinsky further discloses computer-readable medium (see Wang, para. 0045, computer-readable medium).

Regarding claims 8-12 and 14-18, these claims comprise limitations substantially the same as claims 2-6; therefore, they are rejected for the same rationale set forth.

Allowable Subject Matter
7. 	Claims 19-21 are rejected to as being dependent upon a rejected base claim, but would be allowable if:
	rewritten in independent form including all the limitations of the base claim and any intervening claims; and
	each of the base claims to replace “including at least one of:” with “including”,

Consideration of Reference/Prior Art
8.    For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645. The examiner can normally be reached 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOI H TRAN/Primary Examiner, Art Unit 2484